Detailed Action
This action is in response to RCE filed on 04/27/2022. 
This application is in response to application filed on 09/02/2020 claiming priority PCT/JP2019/008775 filed on 03/06/2019 which further claims foreign priority to Japanese Application no. JP2018-044547 filed on 03/1/2018.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.
Claims 1-8 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Applicant’s Response
In Applicant’s Response dated 04/27/2022, Applicant amended claims 1,6, and 7.  Applicant argued against various rejections previously set forth in the Office Action mailed on 01/28/2022.
In light of Applicant’s amendments and remarks, all rejection of claims under 35 U.S.C. 101 set forth previously are withdrawn.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C 103 as being unpatentable over Ceneviva et al. (US 2017/0286389 A1, referred herein after as D1) in view of Khan et al. (US 6157934, referred hereinafter as D3) in view of Roberge et al. (US 2007/0130511 A1, referred hereinafter as D2).  

As per claim 1, D1 discloses, 
A catalog file creation assistance device comprising, (D1, title, abstract).  
a definition file management comprising one or more hardware storage devices unit configured to store, for a fist catalog file to be created, a definition file, (D1, 0007-0009, 0030-0041 figure 1, figure 2 and accompanying text discloses generating or creating a template (e.g. a definition file), for a catalog file/form to be created as shown in figure 6A.).
the definition file defining relationship of the [of the fields of] the first catalog file to be created, and attribute described in the first catalog file to be created, (D1, 0007-0009, 0030-0041 figure 1, figure 2 and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”), where template/definition file includes calculation relationships between fields and attributes of fields/form field of the form/catalog file to be created.). 
a catalog file creation assistance unit comprising one or more hardware devices and configured to load information indication relationship from the definition file, and determine, based on the information, (i) a relationship of the one or more [fields]… , and (iii) each attribute of the first catalog fil, (D1, 0007-0009, 0030-0041 figure 1, figure 2 and accompanying text discloses generating or creating a template (e.g. a definition file), the system of D1 uses the template defining information of a catalog file to generate form having various form fields/relationships/attributes to capture data and saving the data as “document definition data”, where template/definition file includes calculation relationships between fields and attributes of fields/form field of the form/catalog file to be created.).  
a screen generation unit comprising one or more hardware devices and  configured to generate a catalog creation screen that allows creation of the first catalog file by referring to the definition file, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses/shows displaying form generated based on the template to capture specific data from a user.). 
 the catalog creation screen including ii) an input field that allows of each attribute described in the first catalog file to be created, (D1, 0007-0009, 0023-0026,. 0030-0045 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”), where In particular, D1 figures 6A-7C shows created/displayed input fields based on template/definition file including various attributes.). 
and a screen input unit comprising the one or more devices and configured to: receive an input of an attribute value in the input field for each attribute via the catalog creation screen, and register the first catalog file to be created including the received attribute value in a catalog file management unit, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”) relevant to a catalog file to be created, and an attribute described in the catalog file to be created, for each catalog file to be created, where the a form is generated/displayed for user input various values.  D1 further discloses saving the form and the values/attributes in database 9B).
D1 fails to expressly disclose - determine, based on the information, (i) a relationship of the one or more catalog files relevant to the first catalog file to be created, (ii) one or more attributes of the one or more catalog files, and (iii) each attribute of the first catalog file, wherein a value of the one or more attributes of the one or more catalog files refers to or is referred by the value of an attribute of the first catalog file.
D3 (col. 3-4, figure 1, col. 7-8) shows/discloses determine, based on the information (e.g. graphical selection to generates linked lists), (i) a relationship of the one or more catalog files relevant to the first catalog file to be created  (e.g. link information is used to transfer data), (ii) one or more attributes of the one or more catalog files (e.g. received data from master and client sheets, unidirectional links, etc.), and (iii) each attribute of the first catalog file, wherein a value of the one or more attributes of the one or more catalog files refers to or is referred by the value of an attribute of the first catalog file (e.g. bidirectional link information for data transfer between spreadsheet cells).   
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the determine, based on the information, (i) a relationship of the one or more catalog files relevant to the first catalog file to be created, (ii) one or more attributes of the one or more catalog files, and (iii) each attribute of the first catalog file, wherein a value of the one or more attributes of the one or more catalog files refers to or is referred by the value of an attribute of the first catalog file.  This would have been obvious for the purpose of automatically transferring linked data from various spreadsheets to a master sheet or vis versa without user having to do it manually as disclosed by D3 (col. 1-2). 
D1/D3 discloses the definition file defining relationship of the one or more catalog files relevant the first catalog file to be created; however, D1/D3 fails to expressly disclose - the definition file defining relationship of the one or more catalog files relevant the first catalog file to be created… the catalog creation screen including i) a link that reflects the relationship of the one or more catalog files relative to the first catalog file and calls a second catalog creation screen for creating the one or more catalog files relevant to the first catalog file. 
D2 (0063-0065, figures 10-11) shows/discloses data entry form including a link (1002) that reflects the relationship of the one or more catalog files relative to the first catalog file and calls and displays secondary data entry form as shown in the figure 11, where the examiner notes and/or takes official notice that in order to display a link within a form shown in figure 10, the link must be defined in the definition file of the form as/was known to one of ordinary skill in the art.  Thus, D2 clearly discloses the definition file defining relationship (e.g. link 1002) of the one or more catalog files relevant the first catalog file to be created… the catalog creation screen including i) a link that reflects the relationship of the one or more catalog files relative to the first catalog file and calls a second catalog creation screen for creating the one or more catalog files relevant to the first catalog file (e.g. as shown in figure 11).   
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the definition file defining relationship of the one or more catalog files relevant the first catalog file to be created… the catalog creation screen including i) a link that reflects the relationship of the one or more catalog files relative to the first catalog file and calls a second catalog creation screen for creating the one or more catalog files relevant to the first catalog file.  This would have been obvious for the purpose of providing a secondary interactive user interface to enter data without overcrowding the primary interface as disclosed by D2 (0066).  

	
As per claim 2, the rejection of claim 1 further incorporated, D1 discloses, 
wherein a catalog file, which becomes part of components of the first catalog file to be created, is described in the definition file as…, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses first catalog file/form including one or more forms/sections and pages based template/definition file.).
D1 fails to expressly disclose – [link data providing] information of one or more catalog files relevant to the first catalog file.
D2 (0063-0065, figures 10-11) shows/discloses data entry form including a link (1002) that calls and displays secondary data entry form as shown in the figure 11 that is related to the first form, where the examiner notes and/or takes official notice that in order to display a link within a form shown in figure 10, the link must be defined in the definition file of the form as known to one of ordinary skill in the art.  Thus, D2 clearly discloses the definition file [link data providing] information of one or more catalog files relevant to the first catalog file (e.g. link 1002).   
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include [link data providing] information of one or more catalog files relevant to the first catalog file.  This would have been obvious for the purpose of providing a secondary interactive user interface to enter data without overcrowding the primary interface as disclosed by D2 (0066).  
 

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein a catalog file having an attribute value, which is referred to by the catalog file to be created, is described in the definition file as.., (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses first catalog file/form including one or more forms/sections (e.g. catalog file) and pages based template/definition file.).
D1 fails to expressly disclose – as information of one or more catalog files relevant to the first catalog file. 
D2 (0063-0065, figures 10-11) shows/discloses data entry form including a link (1002) that calls and displays secondary data entry form as shown in the figure 11 that is related to the first form, where the examiner notes and/or takes official notice that in order to display a link within a form shown in figure 10, the link must be defined in the definition file of the form as known to one of ordinary skill in the art.  Thus, D2 clearly discloses the definition file [link data providing] information of one or more catalog files relevant to the first catalog file (e.g. link 1002).   
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include as information of one or more catalog files relevant to the first catalog file.  This would have been obvious for the purpose of providing a secondary interactive user interface to enter data without overcrowding the primary interface as disclosed by D2 (0066).  

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein requirement information indicating whether description in the first catalog file is required for each attribute is defined in the definition file, and the screen generation unit displays an attribute included in the catalog creation screen to be created, with the requirement information added, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”), where the template includes required field names of the form/data file to be generated and displayed as shown in figures 6A-7C.).

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein a plurality of candidate values that are taken for each attribute are defined in the definition file, and the screen generation unit sets an input field for an attribute included in the catalog creation screen to be created, as an input field for selecting one candidate value from the plurality of candidate values, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”), where the template includes field names of the form/data file to be generated and displayed as shown in figures 6A-7C, the field types including drop down type fields having multiple options.).

As per claims 6-7:
Claims 6-7 are method and program corresponding to device claim 1 and are of substantially same scope. 
Accordingly, claims 6-7 are rejected under the same rational as set forth for claim 1. 

As per claim 8:
The rejection of claim 1 further incorporated. 
D1 discloses transferring data between form fields; however, D1 fails to expressly disclose – wherein the relationship of the one or more catalog files relevant to the first catalog file comprises a reference relationship that enables obtaining at least one attribute value of the one or more catalog files from a corresponding attribute value of the first catalog file. 
D2 (0063-0065, figures 10-11) shows/discloses data entry form including a link (1002) that calls and displays secondary data entry form as shown in the figure 11 that is related to the first form, where the secondary entry form when selected and displayed includes the title of the entry field of the primary form as shown in figures 10-11.  Thus, D2 clearly includes wherein the relationship of the one or more catalog files relevant to the first catalog file comprises a reference relationship that enables obtaining at least one attribute value of the one or more catalog files (e.g. title of secondary form) from a corresponding attribute value of the first catalog file (e.g. field title of the primary of form).  Furthermore, the examiner notes and/or takes official notice that transferring data from first form field to a second form field located in a different form was well based on some linking definition was well known before effective filing date of the invention.  Additionally, see D3 (col. 3-4, figure 1, col. 7-8).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the relationship of the one or more catalog files relevant to the first catalog file comprises a reference relationship that enables obtaining at least one attribute value of the one or more catalog files from a corresponding attribute value of the first catalog file.  This would have been obvious for the purpose of providing a secondary interactive user interface to enter data without overcrowding the primary interface as disclosed by D2 (0066) and/or for the purpose of automatically transferring linked data from various spreadsheets to a master sheet or vis versa without user having to do it manually as disclosed by D3 (col. 1-2).   

Response to Arguments
	Applicant’s arguments filed on 04/27/2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144